Per Curiam.

This court has, with care and caution, examined and reviewed the rather extensive transcript in this case, and concurs in the board’s findings of respondent’s violations of the Code of Professional Responsibility. Because of the gravity of respondent’s misconduct at issue herein, this court must disagree with the board’s recommended sanction of a one-year suspension. This court finds, based on the record, that respondent’s actions warrant an indefinite suspension from the practice of law.

Judgment accordingly.

Celebrezze, C.J., W. Brown, Sweeney and C. Brown, JJ., concur.
Locher and Holmes, JJ., dissent.
J. P. Celebrezze, J., not participating.